Citation Nr: 0941122	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  02-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to 
August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for an ulcer.  The RO had 
previously denied this claim in December 1999 and the Veteran 
did not appeal this decision.  In March 2000, the RO obtained 
the Veteran's service treatment records, which were 
considered during the June 2000 rating decision.  Thus, the 
claim was reconsidered on the merits, rather than evaluated 
as a claim to reopen based on new and material evidence.  See 
38 C.F.R. § 3.156(c).  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Board video conference hearing at the RO in September 2002.  
In April 2004, the Board remanded this case for additional 
development.  The VLJ who conducted the September 2002 
hearing subsequently retired and the Veteran elected to have 
another hearing; so the case was remanded for this purpose in 
August 2006.  In November 2006, the Veteran testified before 
the undersigned VLJ at a Board hearing at the RO.  
Transcripts of both hearings are of record.

The Board remanded the case again in February 2007 because 
the RO had not followed the directives of the April 2004 
remand.  


FINDING OF FACT

The first diagnosis of peptic ulcer disease of record is nine 
years after service; and the preponderance of the evidence 
shows that the Veteran's present peptic ulcer disease is not 
related to her service.




CONCLUSION OF LAW

The criteria for service connection for peptic ulcer disease 
are not met. 38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the course of this appeal, the RO has provided the 
Veteran multiple notice letters dated in March 2003, April 
2004, March 2006, and March 2007, subsequent to the initial 
adjudication.  While these notice letters were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case dated from April 2006 to September 
2009, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the peptic ulcer disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
has indicated that she was treated in Germany during her 
service but these records are not included with her service 
treatment records.  The RO contacted the National Personnel 
Records Center (NRPC) to obtain these records and the NPRC 
responded that it needed the name of the hospital and 
specific dates of treatment to conduct a search.  The RO 
notified the Veteran of the NPRC's response and requested the 
necessary information; but the Veteran did not respond to 
this inquiry with the necessary information.  The Veteran 
also indicated that she had private treatment for her ulcer 
dating back to 1991.  The RO attempted to obtain these 
records but the request was returned due to invalid mailing 
address.  The Veteran was notified of the RO's attempts but 
did not respond.  The RO has made reasonable efforts to 
obtain all available records and any further attempts at this 
point would be futile.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for peptic ulcer 
disease.  She testified in her hearings that she was 
diagnosed with this condition in service, specifically while 
she was stationed in West Germany.  She indicated that they 
did an endoscopy to determine whether she he had an ulcer and 
they found one the size of a pin point; then later when they 
did it again, it was the size of a dime.  She stated that she 
has been self-medicating with Pepcid AC over-the-counter 
medicine since then, as she cannot afford prescription 
medication.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including peptic ulcers, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 U.S.C.A. § 1133; 
38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records are negative for any complaints 
regarding the stomach or any findings of an ulcer.  

The medical evidence after service shows that a June 1995 VA 
radiology report on the abdomen was normal.  The first 
diagnosis of peptic ulcer disease was in February 1998.  The 
February 1998 private treatment report notes that it was a 
follow-up examination and that the Veteran could not eat and 
had stomach pain that woke her up at night.  She indicated 
that she had been having ulcer problems for six months.  She 
had not been treated.  March 2002 private treatment records 
show that clinical evaluation was positive for helicobacter 
pylori immunoglobulin G.  She was treated with Pepcid AC as 
needed and instructed to avoid alcohol, spicy or greasy 
foods, and to stop smoking.  An April 2001 VA medical record 
also shows a diagnosis of gastroesophageal reflux disease 
(GERD).

A medical opinion was provided in July 2008 to determine 
whether there was any relationship between the Veteran's 
peptic ulcer disease and service.  The July 2008 VA examiner 
indicated that the claims file was reviewed.  The Veteran 
indicated that she drove trucks and refueled aircraft in the 
military and worked in medical billing and coding after 
leaving the service.  She worked in a warehouse assembling 
pots and pans more recently.  She had a "moderate" alcohol 
habit, drinking once per week, a six-pack on Friday night.  
She smoked one pack per three days having started 15 years 
ago.  Her current medications included Prevacid, Pepcid, and 
Imodium, as needed.  She reported that she first had a 
burning sensation, nausea, and vomiting in 1986.  The burning 
was in the epigastric area and stress worsened the symptoms.  
She indicated that she had a physical and an 
esophagogastroduodenoscopy (EGD) conducted in Germany and was 
found to have peptic ulcer disease.  She was put on 
medication including antacids, but could not recall the names 
of medications.  Her symptoms were partially relieved but the 
Veteran could not remember if she was seen again or had a 
medication change.  The examiner indicated that she could not 
find any documentation in the military medical records of 
treatment for GERD, abdominal pain, or ulcers.  There was no 
evidence of any testing for gastrointestinal conditions while 
in service.  The examiner noted that the documentation did 
not include the Veteran's separation examination.  X-ray 
examination of the abdomen showed normal bowel gas pattern, 
no obstruction, ileus, or free air.  The examiner found that 
the Veteran's peptic ulcer disease was mild and that it was 
at least as likely as not that the Veteran's peptic ulcer 
disease was not related to her service.  The rationale was 
that after reviewing the claims file, there was no 
documentation in the military service records of the Veteran 
being treated for peptic ulcer disease.  The first documented 
treatment for gastrointestinal symptoms was in the 1990's.  

The medical evidence in this case is against the Veteran's 
claim.  The first diagnosis of peptic ulcer disease is in 
1998, which is nine years after service.  Thus, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no medical 
evidence of continuity of symptomatology of this disability 
from service or during the nine years before this disability 
was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Although the Veteran indicated that she was diagnosed with 
peptic ulcer disease in service, this is not reflected in the 
service treatment records.  In fact, the Veteran stated on a 
1998 record that she had only been having symptoms for six 
months.

The Veteran genuinely believes that her peptic ulcer disease 
was incurred in service.  While the Veteran is competent to 
testify regarding her symptoms, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology or 
diagnosis of peptic ulcer disease and her views are of no 
probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the medical professional, who found that 
there was no relationship between the Veteran's peptic ulcer 
disease and her service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the service 
connection claim for peptic ulcer disease; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


